DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 17/333,162 filed on May 28, 2021. Claims 1-20 are subject to examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2, 10-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2018/0006794 A1).

Regarding claims 1 (system) & 11 (method), Lee teaches an echo estimation system/method (Figure 2: 200 & Paragraph 35: echo channel) comprising: a transceiver circuitry (Figure 2, Blocks 203/213, 205/215, 207/217 (Tx) & 225/233, 223/231, 221/229 (Rx)); and a processor circuitry coupled to the transceiver circuitry (Figure 2, Blocks 201 & 235/237), wherein the processor circuitry is configured to calculate linear echo power and non-linear echo power based on a signal under test in the transceiver circuitry (Figure 2, Blocks 201, 235/237, 202/208, 205/215 & Paragraph 19: RF components (power amplifer) generate linear and non-linear responses), wherein the linear echo power and the non-linear echo power are utilized to determine a quality of the transceiver circuitry or utilized to determine component parameters of the transceiver circuitry (Figure 2, Blocks 201, 235/237, 205/215 & Paragraph 40: a processor in the modem, 201, execute instructions to cause the power amplifer, 205, to adjust parameters).

Regarding claims 2 & 12, Lee further teaches wherein the transceiver circuitry comprises: a signal generating circuit configured to generate a preset signal, wherein the transceiver circuitry generates the signal under test based on the preset signal (Figure 2, Block 202/208).

Regarding claims 10 & 20, Lee also teaches wherein the transceiver circuitry comprises a plurality of receiving-end interfaces, and the signal under test is generated on one of the receiving-end interfaces (Figure 2, Blocks 202/208 & 225/233, 223/231, 221/229).

Allowable Subject Matter
5.	Claims 3-9 and 13-19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633